Citation Nr: 1013533	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  08-07 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine 
disability, currently rated as 10 percent disabling.

2.  Entitlement to a compensable rating for a cervical spine 
disability. 

3.  Entitlement to a compensable rating for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to 
November 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from March 2006 and April 2008 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted noncompensable service connection for left ear 
hearing loss, effective December 1, 2003; and denied an 
increased rating for a lumbar spine disability.  A January 
2008 Statement of the Case granted service connection for 
right ear hearing loss, therefore, the issue before the Board 
is now entitlement to an initial compensable rating for 
bilateral hearing loss. 


FINDINGS OF FACT

1.  In an October 2009 statement, the Veteran withdrew his 
appeal concerning entitlement to a compensable rating for a 
cervical spine disability.

2.  The Veteran's bilateral hearing loss is manifested by no 
more than auditory acuity level I in the left ear and 
auditory acuity level I in the right ear. 

3.  Throughout the pendency of the appeal, the Veteran's low 
back disability (lumbar strain with arthritis and 
degenerative disc disease) has been manifested by forward 
flexion of the thoracolumbar spine limited to 60 degrees or 
less, but more than 30 degrees, when taking into account 
functional loss due to flare-ups, and increased reverse 
lordosis.  It has not been productive of any incapacitating 
episodes within the past 12 months, and ankylosis has not 
been shown.

4.  The Veteran's low back disability has been productive of 
neurologic impairment of left lower extremity radicular pain 
that results in disability analogous to mild incomplete 
paralysis of the sciatic nerve, but no neurological 
disability has been shown on the right lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to a compensable rating for a 
cervical spine disability have been met.  38 U.S.C.A. 
§ 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code (DC) 6100 
(2009).

3.  The criteria for a 20 percent rating, but not higher, for 
the orthopedic manifestations of a lumbar spine disability 
have been met.  38 U.S.C.A. §§  1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic 
Codes (DCs) 5003, 5235-5243 (2009).

4.  Entitlement to a separate 10 percent rating, but not 
higher, is granted for neurological manifestations of the 
left leg.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2009).  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. 
§ 20.204(c) (2009).

In September 2008, the Veteran submitted a VA Form 9, Appeal 
to Board of Veterans' Appeals, perfecting his appeal as to 
the issue of entitlement to a compensable rating for a 
cervical spine disability, as identified in the August 2008 
statement of the case.

In a written statement received at the Board in October 2009, 
the Veteran, through his representative, stated that he was 
withdrawing the appeal as to the issue of entitlement to a 
compensable rating for a cervical spine disability.  The 
Board finds that the written statement indicating intention 
to withdraw the appeal satisfies the requirements for the 
withdrawal of a substantive appeal.

As the appellant has withdrawn his appeal as to the issue of 
entitlement to a cervical spine disability rating, there 
remain no allegations of errors of fact or law for appellate 
consideration concerning that issue.  The Board therefore has 
no jurisdiction to review the issue. 

Accordingly, the issue of entitlement to a cervical spine 
disability is dismissed.

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4 (2009).  When rating a service-connected 
disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
will consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).

Bilateral Hearing Loss

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Ratings for bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(2009).

The rating criteria include an alternate method of rating 
exceptional patterns of hearing.  38 C.F.R. § 4.86 (2009).  
Under those provisions, when the pure tone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, or is 30 decibels or more at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman Numeral designation for 
hearing impairment form either Table VI or Table Via, 
whichever results in the higher numeral.  Each ear will be 
rated separately.  38 C.F.R. § 4.86 (2009).  In this case, 
the Veteran's test results for bilateral hearing loss do not 
meet the criteria for the alternate rating method, and thus 
his bilateral hearing loss will only be rated by the usual 
method.

At a December 2004 VA audiological examination, the pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
15
35
LEFT
15
10
20
65
60

The averages were 17.5 in the right ear and 38.75 in the left 
ear.  Speech recognition ability was 98 percent in the right 
ear and 94 percent in the left ear. 

At an October 2007 VA audiological examination, the pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
30
40
LEFT
10
10
30
65
60

The averages were 21 in the right ear and 41 in the left ear.  
Speech recognition ability was 98 percent in the right ear 
and 98 percent in the left ear. 

For the right ear, the average pure tone thresholds of 17.5 
and 21 decibels, along with a speech discrimination rates of 
98 percent warrant a designation of Roman Numeral I.  For the 
left ear, the average pure tone thresholds of 38.75 and 41 
decibels, along with a speech discrimination rates of 94 and 
98 percent warrant a designation of Roman Numeral I.  
38 C.F.R. § 4.85, Table VI (2009).  Where the right ear is 
Roman Numeral I, and the left ear is Roman Numeral I, the 
appropriate rating is 0 percent under Diagnostic Code 6100.  
38 C.F.R. § 4.85, Table VII (2009).

VA treatment records dated from June 2005 to October 2008 
reference decreased hearing, but do not include audiometric 
testing.

The Board is sympathetic to the Veteran's contentions 
regarding the severity of his service-connected hearing loss.  
However, according to the audiometric test results, as 
compared to the rating criteria, a compensable rating may not 
be granted. 

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App.  505 (2007).  However, the weight of 
the credible evidence demonstrates that since December 1, 
2003, when service connection became effective, the Veteran's 
bilateral hearing loss has not warranted a compensable 
rating.  As the preponderance of the evidence is against the 
claim for an increased rating, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Lumbar Spine Disability 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2009).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of 
the musculoskeletal system that becomes painful on use.  
38 C.F.R. § 4.40 (2009); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2009).  However, the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2009), 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2009).  For the purpose of rating disability 
from arthritis, the spine is considered a major joint.  
38 C.F.R. § 4.45 (2009).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010 (2009).  
For traumatic arthritis, DC 5010 directs that the evaluation 
of arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5003 (2009).  When, however, 
the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, DC 5003 (2009).  In the absence of 
limitation of motion, X-ray evidence of arthritis involving 
two or more major joints or two or more minor joint groups, 
will warrant a rating of 10 percent; in the absence of 
limitation of motion, X-ray evidence of arthritis involving 
two or more major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under DC 5003.  38 
C.F.R. § 4.71a, DC 5003, Note 1 (2009).  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2009).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2009).

The Veteran's lumbar spine disability has been rated 10 
percent disabling under DC 5003-5237.  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires the use of an additional diagnostic code to identify 
the basis for the evaluation assigned; the additional code is 
shown after the hyphen.  38 C.F.R. § 4.27 (2009).  Diagnostic 
Code 5003 pertains to degenerative arthritis.  38 C.F.R. § 
4.71a, DC 5003.  Diagnostic Code 5237 pertains to lumbosacral 
strain.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (2009), 38 C.F.R. § 4.71a, 
DC 5237.  Because the Veteran has been shown to have 
arthritis of the spine, DC 5242, which pertains to 
degenerative arthritis, is also applicable in this case. 

It has not been contended or shown in this case that the 
Veteran has residuals of a fracture of the vertebra (DC 
5235), sacroiliac injury and weakness (5236), spinal stenosis 
(5238), spondylolisthesis or segmental instability (DC 5239), 
ankylosing spondylitis (5240), or spinal fusion (5241).  
Significantly, VA examinations conducted in November 2007 and 
June 2009, and X-ray and MRI examinations, do not evidence 
that the Veteran suffers from those conditions.  Accordingly, 
the diagnostic codes pertaining to those disabilities are not 
applicable in this case.

The Board finds that Diagnostic Codes 5242 and 5003 do not 
provide a basis for an increased rating in this case.  The 
lumbar vertebrae are considered a group of minor joints that 
is ratable on parity with a major joint.  38 C.F.R. § 4.45.  
Diagnostic Code 5003 allows for the assignment of a 20 
percent rating only where there is X-ray evidence of 
arthritis of two or more major joints or two or more minor 
joint groups.  The lumbar spine may only be rated as one 
major joint.  Accordingly, the evidence does not support a 
higher rating under either DC 5003 or DC 5242.  38 C.F.R. 
§ 4.71a, DC 5003, 5010, 5242 (2009). 

The Board will first look to the General Rating Formula for 
Diseases and Injuries of the Spine, which assigns a 10 
percent rating if forward flexion of the thoracolumbar spine 
is greater than 60 degrees but not greater than 85 degrees, 
or combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 degrees, or 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour.

A 20 percent rating is assigned if forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted where there is forward 
flexion of the thoracolumbar spine of 30 degrees or less.  38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2009).

VA treatment records beginning in January 2006, one year 
prior to the claim for increased rating, reflect complaints 
of chronic low back pain.  On November 2006 physical therapy 
consultation, the Veteran complained of a dull ache in the 
lower back and in the left pelvis and hip area, running 
further down his leg.  Physical examination revealed 
decreased lumbar lordosis.  There was mild antalgia.  Range 
of motion testing revealed a moderately restricted back bend.  
Side-bending was within normal limits.  There was tenderness 
at L4/L5.  Strength testing was 5/5 bilaterally, except that 
it was 4/5 in the gluteal range on the left side and 
decreased muscle strength in the lower abdominals.  Straight 
leg raising was negative for any neural tension.  A September 
2007 record reflects complaints of increased low back pain.  
The Veteran was using a muscle relaxant for relief.  Physical 
examination revealed normal alignment, with no tenderness to 
palpation.  The assessment was low back pain. 

On November 2007 VA examination, the Veteran reported that 
his low back pain had begun to flare-up more often.  He 
experienced a flare-up every eight to twelve weeks, lasting 
from one to three days.  The pain no longer stayed at the 
midline of the low back, but now traveled to the posterior 
glueteal and thigh area.  The examiner determined that the 
pain was not suggestive of true radiculitis or neuritis.  The 
Veteran reported that he had taken three days off of work in 
the previous year due to low back pain.  With flare-ups, he 
used muscle relaxants, heating pads, and ice.  He tended to 
limit his lifting to objects weighing less than 40 pounds so 
as to not exacerbate his low back.  

Range of motion testing revealed flexion to 78 degrees, 
extension to 24 degrees, left lateral bending was to 23 
degrees, right lateral bending was to 27 degrees, left and 
right rotation was to 30 degrees.   There was pain at the 
ends of each range of motion, though there was no additional 
fatigability, weakness, or incoordination.  There was mild 
straightening of the lumbar lordotic curvature on forward 
flexion, but there was no associated myospasm on palpation in 
the erector spinae complex.   Neurological examination was 
normal.  X-ray examination reflected a normal lumbosacral 
spine.  The diagnosis was chronic lumbar strain without any 
features of compressive neuropathy.  

VA treatment records dated in April 2008 reflect complaints 
of pain that radiated to the right buttock and lateral thigh 
and calf.  There was occasional radiation in the left leg.  
Physical examination revealed normal alignment with no 
tenderness to palpation.  There was mild discomfort in the 
right side of the lower back.  Forward flexion was to 90 
degrees, and extension was to 10 degrees with mild discomfort 
at the L1-2 area.  Lateral flexion and rotation were possible 
with no difficulties.  The assessment was chronic low back 
pain, rule out disc disease.  

An October 2008 private treatment summary reflects that the 
Veteran had been experiencing back pain for five years.  He 
had radiating symptoms in the left lower extremity at the 
mid-lateral thigh level.  Two weeks previously, he had 
experienced sharp pain in his low back when he had gotten out 
of bed.  He had not been given X-rays because his low back 
pain was so intense.  In September 2008, he was noted as 
having moderate muscle spasms and tenderness in the lumbar 
spine and sacroiliac area.  

An October 2008 MRI reflected degenerative disc changes at 
L3-4 and L4-5 with central annular tears, minimal broad based 
disc bulges, and facet degenerative changes resulting in 
foraminal encroachment, somewhat more pronounced on the 
right.  

On June 2009 VA examination, the Veteran reported that his 
low back pain had increased, with pain and discomfort 
described as 5/10 in the low central lumbar midline.  Flare-
ups were frequent, and at least twice per month he 
experienced sharp pain in his low back that radiated to both 
lower extremities.  He had experienced three days of 
incapacitation related to flare-ups in the previous year.  He 
reported that his physician had instructed him to stay on the 
couch during that period of time.  There were no adverse 
occupational implication related to his low back disability.  
He had never had any surgery or steroidal injections related 
to his spine.  He limited his lifting to 25 pounds so as not 
to experience a flare-up.  

Range of motion testing revealed forward flexion to 61 
degrees, extension to 24 degrees, right lateral bending to 24 
degrees, left lateral bending to 23 degrees, right rotation 
to 28 degrees, and left rotation to 27 degrees.  There was 
some degree of flattening of the spine on forward flexion, as 
well as pain and stiffness on the ends of the ranges of 
motion.  However, there were no additional functional 
limitations on repetitive testing.  There was no tenderness 
to palpation in the lumbar spine, and there was no muscle 
spasm.  Straight leg raising was positive on the left and 
negative on the right.  Deep tendon reflexes were normal.  
The diagnosis was multilevel degenerative disc disease, 
especially at L4 and L5.  It was noted that the Veteran had 
intermittent mild features of radicular pain on the left 
lower extremity during flare-ups, but not on the right side.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 2.

In resolving the benefit of the doubt in favor of the 
Veteran, the Board finds that the ranges of motion of the 
Veteran's lumbar spine, as shown on VA examination in 
November 2007, in April 2008, and on VA examination in June 
2009, fall within  the requirements for a 20 percent rating:  
forward flexion of the thoracolumbar spine to 60 degrees or 
less.  Significantly, on June 2009 VA examination, the 
Veteran's forward flexion was only to 61 degrees, with pain 
and stiffness at the end of the range of motion, and he 
described flare-ups in which he experienced further reduced 
forward flexion occurring at least twice per month.  
Additionally, it has been shown on repeated occasions that 
the Veteran suffers from an abnormal spinal contour resulting 
in reversed lordosis.  Specifically, in November 2006, 
November 2007,  October 2008, and in June 2009, the Veteran 
was noted to experience "lumbar flattening," or reverse 
lordosis, on forward flexion, restricting his ability to 
bend.  On more than one occasion, his reverse lordosis was 
described along with muscle spasm, as on private consultation 
in October 2008.  Therefore, in resolving all reasonable 
doubt in favor of the Veteran, when taking into account the 
Veteran's reported frequent flare-ups resulting in decreased 
forward flexion to 60 degrees or less, and when taking into 
consideration his abnormal spinal contour on range of motion 
testing, the Board finds that s 20 percent rating, but not 
higher, is warranted throughout the pendency of the appeal 
for the orthopedic manifestations of his low back disability.  
However, the Board finds that a rating higher than 20 percent 
is not warranted because the evidence does not show ankylosis 
or limitation of lumbar spine flexion to 30 degrees.  

The Board next turns to the question of whether the Veteran 
is entitled to rating in excess of 20 percent based upon the 
diagnostic criteria pertaining to intervertebral disc 
syndrome (IDS), which is rated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2009).

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, an increased rating of 40 
percent is warranted where there are incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A maximum rating of 60 
percent is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Incapacitating episodes 
are defined as requiring bed rest prescribed by a physician 
and treatment by a physician.  38 C.F.R. § 4.71a, Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes (2009).

In this case, the Veteran has reported on both VA 
examinations that his flare-ups have resulted in taking three 
days off from work within the previous year.  In June 2009, 
he reported that his physician had told him to stay on the 
couch during the flare-up, and that the flare-up had lasted 
for ten days.  He reported that he had been able to attend 
work for the remaining seven days, as his position did not 
require physical labor and was not strenuous on his low back.  
VA examinations and treatment records do not otherwise 
reflect that the Veteran has been prescribed bed rest by a 
physician for at least four weeks.  The Board accordingly 
finds that there is no evidence indicating that that the 
Veteran's reported low back flare-ups resulted in 
incapacitating episodes under the criteria set forth in the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes sufficient to warrant a rating higher 
than 20 percent based upon incapacitating episodes.

As the Veteran is not entitled to an increased rating based 
upon incapacitating episodes, it is necessary to determine 
whether the Veteran is entitled to a higher rating based upon 
combined orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, the November 
2007 VA examination range of motion testing of the Veteran's 
low back revealed forward flexion to 78 degrees, extension to 
24 degrees, right and left lateral bending to 23 degrees, 
right and left lateral rotation to 27 and 30 degrees.  In 
April 2008, he had forward flexion to 90 degrees and 
extension to 10 degrees.  On VA examination in June 2009, he 
had forward flexion to 61 degrees; extension to 24 degrees; 
right and left lateral bending to 24 and 23 degrees; and 
right and left lateral rotation to 28 and 27 degrees.  Those 
ranges of motion warrant at most a rating of 20 percent under 
the general rating formula.  The requirements for a higher 
rating under the general rating formula, forward flexion of 
the thoracolumbar spine of 30 degrees or less, are not shown.

Next, in rating peripheral nerve injuries and their 
residuals, attention should be given to the site and 
character of the injury, the relative impairment and motor 
function, trophic changes, or sensory disturbances.  38 
C.F.R. § 4.120 (2009).  Disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  38 C.F.R. § 4.124a (2009).

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123 (2009).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  38 
C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to 
neuritis of the sciatic nerve, and DC 8720 refers to 
neuralgia of the sciatic nerve.

In November 2006, the Veteran complained of a dull ache in 
the lower back and in the left pelvis and hip area, running 
further down his leg.  Strength testing was 5/5 bilaterally, 
except that it was 4/5 in the gluteral range on the left side 
and decreased muscle strength in the lower abdominals.  
Straight leg raising was negative for any neural tension.  On 
November 2007 VA examination, the Veteran complained of pain 
traveling to the posterior glueteal and thigh area, 
bilaterally.  The examiner determined that the pain was not 
suggestive of true radiculitis or neuritis.  Neurological 
examination was normal.  In April 2008, the Veteran 
complained of pain that radiated to his right buttock and 
lateral thigh and calf.  There was occasional radiation in 
the left leg.  No neurological diagnosis was provided.  In 
October 2008, the Veteran described radiating symptoms in the 
left lower extremity at the mid-lateral thigh level.  On June 
2009 VA examination, the Veteran reported sharp pain in his 
low back that radiated to both lower extremities.  It was 
noted that the Veteran had intermittent mild features of 
radicular pain on the left lower extremity during flare-ups, 
but not on the right side.  

The Veteran has complained of pain that radiated to both 
lower extremities, traveling to the glueteal region and down 
his thigh and leg, as well as the recent notation mild 
intermittent radicular type pain.  However, the evidence of 
record shows that at the June 2009 examination, he had 
intermittent mild features of radicular pain on the left 
lower extremity during flare-ups, but not on the right side.  
The Board finds that the Veteran is entitled to a separate 10 
percent rating for mild neurological manifestations of the 
left leg because the evidence show mild intermittent 
radicular pain in that leg.  However, the Board finds that 
the objective evidence does not show any finding or diagnosis 
of any neurologic disability of the right leg due to the low 
back disability.  The Board further finds that a 20 percent 
rating for the left leg neurological disability under DC 8520 
is not warranted, because neurological evaluation of the 
lower extremities has been essentially negative, with normal 
strength and sensation.  The Veteran's mild intermittent 
radicular pain, found on the June 2009 VA examination is 
shown to be sensory only.  The Board finds that the evidence 
does not support a findings of moderate incomplete paralysis.  
38 C.F.R. § 4.124a, DC 8520 (2009).  

The Veteran contends that his low back disability flares up 
after any sort of heavy lifting.  However, even if the 
Veteran does experience flare-ups of his left knee 
disability, the Board finds it unlikely, and there is no 
evidence which suggests, that, on repetitive use, his low 
back would be restricted by pain or other factors to only 30 
degrees forward flexion.  Significantly, further limitation 
based upon flare-ups has been considered in determining that 
the Veteran is entitled to a higher 20 percent rating.  Thus, 
even considering the effects of pain on use, there is no 
probative evidence that the further limitation due to pain 
results in the low back being limited to a sufficient extent 
to warrant a higher rating.  38 C.F.R. §§ 4.40, 4.45 (2009); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2009).  In this case, the Schedule is not 
inadequate.  The Schedule does provide for higher ratings for 
the Veteran's service-connected low back disability.  The 
evidence does not show that the Veteran's low back disability 
is productive of marked interference with employment which 
would be exceptional for that envisioned by the rating 
schedule at the Veteran's current rating nor does the 
evidence show frequent hospitalization related to the knee.  
Rather, the evidence shows that the Veteran is employed full-
time, and his employment position does not require physical 
activity affecting his low back.  The evidence also does not 
show frequent hospitalization due to the disability.  
Therefore, the Board finds that referral for assignment of an 
extraschedular rating for this disability is not warranted.

Finally, the Board has considered whether a higher rating 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The weight of 
the credible evidence demonstrates that the Veteran's low 
back disability has warranted a 20 percent rating, but no 
more, throughout the pendency of the appeal.  Additionally, 
the Board finds that the weight of the credible evidence 
demonstrates that the Veteran has been entitled to a separate 
10 percent rating for the neurological manifestations of the 
low back disability affecting the left lower extremity.  All 
reasonable doubt has been resolved in favor of the claimant 
in making this decision.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the RO sent correspondence in April 2004, October 2007, 
November 2007, and December 2008; rating decisions in March 
2006 and April 2008; and statements of the case in January 
2008 and March 2009.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied its 
duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in the August 2009 
supplemental statements of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to these claims.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

ORDER

The issue of entitlement to a compensable rating for a 
cervical spine disability is dismissed.

A compensable rating for bilateral hearing loss is denied.  

Entitlement to a 20 percent rating, but no higher, for a low 
back disability, is granted.

Entitlement to a separate 10 percent rating, but not higher, 
is granted for neurological manifestations of mild radicular 
pain in the left leg.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


